Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	In view of applicant’s amendment filed 1/14/2022, claims 1, 3-10 are still pending. Claim 2 has been cancelled. Applicant’s arguments with respect to 1 and 9 have been fully considered and are persuasive.  The 35 USC rejection of claims 1 and 9 have been withdrawn.  Therefore, a NOTICE OF ALLOWANCE is being administered.

Corrections Made in the Application
2.	The application has been amended as follows:
In the Claims:
The original claims 1-10 have been renumbered as follows:

Original claim numbering
	
		1	
		2
3
4
5
		6	
		7
		8
		9
10

New claim numbering

1
		-
		2
		3
		4
		5
		6
		7
		8	
		9

		


Allowable Subject Matter
3.	Claims 1, 3-10 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of Claim 1 in the instant application is the combination with the inclusion in these claims for, “An extension apparatus for a universal serial bus (USB) interface, comprising: a transmitting device, comprising: a first packet-processing unit, for receiving a first interface packet, which is compliant with USB standard and generating an original data based on the first interface packet; a first buffering unit, being electrically coupled with the first packet-processing unit and temporarily storing the original data; and a first data-converting unit, being electrically coupled with the first buffering unit and generating a network packet signal based on the original data, wherein the data format of the network packet signal is different from the data format of the first interface packet, comprising: a first data-compressing module, for converting the original data into an intermediate compressed data based on a first compression standard, which is compliant with Advanced Video Coding or High Efficiency Video Coding; and a first network packet-processing module, for performing an error-correction encoding procedure to obtain the network packet signal based on the intermediate compressed data; and a receiving device, comprising: a second data-converting unit, for receiving the network packet signal and generating the original data which is recovered from the network packet signal; a second buffering unit, being electrically coupled with the second data-converting unit and temporarily storing the original data; and a second packet-processing unit, being electrically coupled with the second buffering unit to receive the original data, and generating the first interface packet based on the original data; and an electrical signal network cable, being electrically coupled between the transmitting device and the receiving device so as to transmit the network packet signal.”

The primary reason for allowance of Claim 9 in the instant application is the combination with the inclusion in these claims for, “An extension apparatus for a universal serial bus (USB) interface, comprising: a transmitting device, comprising: a first packet-processing unit, for receiving a first interface packet, which is compliant with USB standard and generating a first original data based on the first interface packet; a first buffering unit, being electrically coupled with the first packet-processing unit and temporarily storing the first original data; and a first data-converting unit, being electrically coupled with the first buffering unit and generating a first network packet signal based on the original data, wherein the data format of the first network packet signal is different from the data format of the first interface packet, comprising: a first data-compressing module, for converting the original data into an intermediate compressed data based on a first compression standard, which is compliant with Advanced Video Coding or High Efficiency Video Coding; and a first network packet-processing module, for performing an error-correction encoding procedure to obtain the first network packet signal based on the intermediate compressed data; and a receiving device, comprising: a second data-converting unit, for receiving a second network packet signal and generating a second original data which is recovered from the second network packet signal; a second buffering unit, being electrically coupled with the second data-converting unit and temporarily storing the second original data; and a second packet-processing unit, being electrically coupled with the second buffering unit to receive the second original data, and generating a second interface packet, which is compliant with USB standard based on the second original data, wherein the data format of the second network packet signal is different from the data format of the first second interface packet; and an electrical signal network cable, being electrically coupled between the transmitting device and the receiving device so as to transmit the first network packet signal and the second network packet signal.”

5.	The prior art of record including the disclosure of O. Bradley Corbin et al. (US Publication 2019/0012275), John Alexander McLeod (US Publication 2004/0177197), and Hua-Kang Wu (US Publication 2019/0171603) neither anticipates nor renders obvious the above recited combination. Because claims 3-8 and 10 depend directly or indirectly on claim 1 or 9 these claims are considered allowable for at least the same reasons noted above.
	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Comments
6.	Examiner understands the novelty to lie, in part, in the system’s ability to extend a specific USB protocol transmission range of USB connectors, USB transmission lines or other components using appropriate format conversions between two transmission standards. The conventional system was revealed to have a significantly limited range, usually smaller than 2 meters, reducing the location diversity among devices.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE JAZMOND TAYLOR whose telephone number is (571)270-1013. The examiner can normally be reached Alternating first week Mon: 8a-12p, Tues&Wed: 1030a-530p, 2nd week Wed&Thurs: 10:30a-5:30p, Fri: 8a-12p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BROOKE J TAYLOR/ 2/11/2022Examiner, Art Unit 2181                                  

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181